DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on  11/22/2021 and 2/6/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

Claim 11 recites the limitation “the network elements” in line 7.  There is insufficient antecedent basis for this limitation in the claim. It is not clear the limitation refers to the “network element” recited in claim 10.  The claim is interpreted broadly due to the lack of antecedent basis.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a validation data collector is configured to transmit…” recited in claims 1, 2, 4 and 5.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in paragraphs [0029]-[0030] of the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weber et al. (US 2021/0014257), hereinafter Weber.

As for claim 1, Weber teaches a network element for use in an automotive network in a vehicle (Fig. 1; paragraphs [0034] and [0036] describes a device i.e. system operating with an automotive Ethernet network), the network element comprising: 
one or more ports for communicating over the 5automotive network in the vehicle (Fig. 1, ports 120; paragraph [0041] describes the device comprises ports for a hardware switch unit; paragraph [0036] describes an automotive Ethernet network); 
packet processing circuitry, configured to receive packets from the automotive network via the one or more ports (Fig. 1, hardware switch unit 102; paragraph [0059] describe a hardware switch unit comprises ports and the hardware switch unit is designed to receive a data packet at an input), the packets including time-protocol packets (paragraph [0056] describes Precision Time Protocol messages), to process the received packets (paragraphs [0060]-[0061] describes the input data packet runs through hardware filters which checks the packet structure), and to forward the processed 10packets to the automotive network via the or more ports (paragraph [0062] describes the data packet is transmitted as output via a port ); and 
a validation data collector, configured to derive, from at least some of the time-protocol packets that are processed by the packet-processing circuitry, validation 15data indicative of compliance of the network element with a vehicle-safety requirement (paragraph [0058] describes a hardware filter is designed to compare a deviation with a threshold value), and to make the validation data accessible from outside the network element (paragraph [0058] describes the hardware filter provides the data packet if the deviation exceeds the threshold value).  


As for claim 2, Weber teaches wherein the validation data collector is configured to derive and 20export validation records comprising one or more of: 
time-stamps extracted from one or more of the time-protocol packets (paragraph [0027] describes the hardware filter at the input or output establishes a PTP message, the content of which, in particular, timestamp, sequence number, correction field, is stored temporary for context information); 
one or more parameters of the one or more ports used for communicating one or more of the time-protocol packets (paragraph [0027] describes the content of PTP message that is stored as context information includes sequence number, correction field); 25and 
error events relating to one or more of the time- protocol packets (paragraph [0027] describes the context information helps detecting a protocol-specific irregularity  with respect to the data packet in the first stage of a Network Intrusion Detection and Prevention System (NIDPS)).  

As for claim 3, Weber teaches wherein the protocol packets comprise Precision Time Protocol 30(PTP) packets (paragraph [0056] describes a hardware filter establishes  Precision Time Protocol messages at the input or output of the device).  

As for claim 5, Weber teaches wherein the validation data collector is configured to transmit a least part of the validation data from the network element, irrespective of any request from outside the network 10element (paragraph [0058] describes the hardware filter provides to the microprocessor, the actual value of data packet which has been compared, if a deviation is present and not to provide the data packet, if no deviation is present).  
  
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 2021/0014257) in view of Deb et al. (US 2020/0073774), hereinafter Deb.

MP13334/1036-2051 As for claim 4Cutomer No. 86775, Weber teaches wherein the validation data collector is configured to store the validation data in a memory (paragraph [0060] describes a first hardware filter checks the packet structure and transmits the data packet into a random access memory if the packet structure does not correspond to the setpoint structure).
Weber fails to teach a validation data collector is configured to provide at least part of a validation data in response to a request from outside 5aa network element.  
However, it is well known in the art, to provide evaluation results in response to a request, as evidenced by Deb.
Deb discloses a validation data collector is configured to provide at least part of a validation data in response to a request from outside 5aa network element (paragraph [0052] the health of ECUs is tested for safety critical components in a vehicle; paragraph [0057] describes upon request a test management controller coordinates transmission of test results to a maintenance ECU).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Deb for providing test results to a maintenance ECU. The teachings of Deb, when implemented in the Weber and Herber system, will allow one of ordinary skill in the art to produce automobiles that meet safety standard. One of ordinary skill in the art would be motivated to utilize the teachings of Deb in the Weber and Herber system in order to perform subsequent actions based on the test results.

MP13334/1036-2051 As for claim 13Cutomer No. 86775, Weber teaches wherein making the validation data accessible comprises storing the validation data in a memory (paragraph [0060] describes a first hardware filter checks the packet structure and transmits the data packet into a random access memory if the packet structure does not correspond to the setpoint structure).
Weber fails to teach providing at least part or  validation data in response to a request from outside a 5network element.   
However, it is well known in the art, to provide evaluation results in response to a request, as evidenced by Deb.
Deb discloses providing at least part or validation data in response to a request from outside a 5network element (paragraph [0052] the health of ECUs is tested for safety critical components in a vehicle; paragraph [0057] describes upon request a test management controller coordinates transmission of test results to a maintenance ECU).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Deb for providing test results to a maintenance ECU. The teachings of Deb, when implemented in the Weber and Herber system, will allow one of ordinary skill in the art to produce automobiles that meet safety standard. One of ordinary skill in the art would be motivated to utilize the teachings of Deb in the Weber and Herber system in order to perform subsequent actions based on the test results.
Claims 6-8, 10-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 2021/0014257) in view of Herber et al. (US 2020/0280383), hereinafter Herber.

As for claim 6, Weber teaches a safety validation apparatus for use in a vehicle (Fig. 1;  paragraphs [0034] and [0036] describe a device i.e. system operating with an automotive Ethernet network), the apparatus comprising: 
an interface for communicating at least with a network element of an automotive network in the vehicle (Fig. 1, ports 120; paragraph [0041] describes the device comprises ports for a hardware switch unit; paragraph [0036] describes an automotive Ethernet network);
a validation processor, configured to obtain from the network element validation data indicative of processing of time-protocol packets by the network element (paragraphs [0044]- [0045] describe a microprocessor is designed to receive a data packet from the hardware filter which is designed to compare an actual vale from a field of data packets with a setpoint value for values in this field).
Weber fails to teach 
15 a validation processor, configured to verify, based on validation data, that a network element complies with a vehicle-safety requirement.  
However, it is well known in the art, to determine whether a machine and its system in compliance with safety standards, as evidenced by Heber.
Heber discloses
a validation processor, configured  to verify, based on the validation data, that the network element complies with a vehicle-safety requirement (paragraph [0078] describes a parameter determination module can be used to implement a safety diagnostic module that is configured to identify functional safety issues of electrical and electronic systems in production automobiles).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Herber for implementing components to ensure the safety of operating a vehicle. The teachings of Herber, when implemented in the Weber system, will allow one of ordinary skill in the art to control a vehicle. One of ordinary skill in the art would be motivated to utilize the teachings of Herber in the Weber system in order to identify a safety condition that relates to the quality of clock information or the health of a PTP clock domain and output a safety related signal that can be used to implement a safety standard (Herber: paragraph [0078]).

As for claim 207, the combined system of Weber and Herber teaches wherein the validation processor is configured to verify that the network element complies with the vehicle-safety requirement by verifying an accuracy of one or more time-stamps in the time-protocol packets (Heber: paragraph [0039] describes a sync message is sent from a grandmaster to a bridge and a follow-up message carrying an initial clock time (i.e. timestamp) can subsequently be sent, the bridge then computes a local clock time by adding a propagation delay to the clock time, it then forwards the sync message to another bridge and computes a clock time to transmit a follow-up message to the other bridge).  

As for claim 8258, the , the combined system of Weber and Herber teaches wherein the validation processor is configured to verify that a network element complies with the vehicle-safety requirement by verifying that a temporal pattern of time-protocol packets matches an expected pattern (Herber: paragraph [0048]-[0051] describes the process of calculating frequency offset and phase offset associated with packets being exchanged between two bridges, synchronization information is distributed through a network and used to adjust the clock at a slave device so that the slave clock is synchronized with the grandmaster clock; paragraph [0078] describes the process of synchronizing a slave clock in a time sensitive network that includes multiple PTP clock domains is used to support implementation of a functional safety standard).

As for claim 10, Weber teaches a method for use in a network element of an automotive network in a vehicle, the method comprising: 
receiving in the network element packets from the automotive network (paragraph [0059] describe a hardware switch unit comprises ports and the hardware switch unit is designed to receive a data packet at an input), the packets including time-protocol 10packets (paragraph [0056] describes Precision Time Protocol messages), 
processing the received packets and forwarding the processed packets to the automotive network (paragraphs [0060]-[0061] describes the input data packet runs through hardware filters which checks the packet structure), and to forward the processed 10packets to the automotive network via the or more ports (paragraph [0062] describes the data packet is transmitted as output via a port); and 
deriving in the network element, from at least some of the time-protocol packets, validation data (paragraph [0058] describes a hardware filter is designed to compare a deviation with a threshold value), and making the validation data accessible from outside the network element (paragraph [0058] describes the hardware filter provides the data packet if the deviation exceeds the threshold value).
Weber fails to teach wherein validation data is an indicating of compliance of a network element with a vehicle-safety 15requirement.
However, it is well known in the art, to determine whether a machine and its system in compliance with safety standards, as evidenced by Heber.
Heber discloses
wherein validation data is an indicating of compliance of a network element with a vehicle-safety 15requirement (paragraph [0078] describes a parameter determination module can be used to implement a safety diagnostic module that is configured to identify functional safety issues of electrical and electronic systems in production automobiles).
  One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Herber for implementing components to ensure the safety of operating a vehicle. The teachings of Herber, when implemented in the Weber system, will allow one of ordinary skill in the art to control a vehicle. One of ordinary skill in the art would be motivated to utilize the teachings of Herber in the Weber system in order to identify a safety condition that relates to the quality of clock information or the health of a PTP clock domain and output a safety related signal that can be used to implement a safety standard (Herber: paragraph [0078]).

As for claim 11, the combined system of Weber and Herber teaches wherein deriving and making the validation data accessible comprises deriving and exporting validation records comprising one or more (Weber: paragraph [0058] describes a hardware filter is designed to compare a deviation with a threshold value):
20time-stamps extracted from one or more of time-protocol packets (Weber: paragraph [0027] describes the hardware filter at the input or output establishes a PTP message, the content of which, in particular, timestamp, sequence number, correction field, is stored temporary for context information); 
 one or more parameters of one or more ports of network elements used for communicating one or more of the time-protocol packets (Weber: paragraph [0027] describes the content of PTP message that is stored as context information includes sequence number, correction field); and 
25error events relating to one or more of the time- protocol packets (Weber: paragraph [0027] describes the context information helps detecting a protocol-specific irregularity  with respect to the data packet in the first stage of a Network Intrusion Detection and Prevention System (NIDPS)).  

As for claim 12, the combined system of Weber and Herber teaches wherein the time- protocol packets comprise Precision Time Protocol (PTP) packets (Weber: paragraph [0056] describes a hardware filter establishes  Precision Time Protocol messages at the input or output of the device).  

As for claim 14, the combined system of Weber and Herber teaches wherein making the validation data accessible comprises transmitting at least part of the validation data from the network element, irrespective of any request from outside the network 10element (Weber: paragraph [0058] describes the hardware filter provides to the microprocessor, the actual value of data packet which has been compared, if a deviation is present and not to provide the data packet, if no deviation is present).  
 
As for claim 15, Weber  teaches a safety validation method for use in a vehicle, the method comprising:
obtaining, from a network element of an automotive network in the vehicle, validation data indicative of 15processing of time-protocol packets by the network element (paragraph [0059] describe a hardware switch unit comprises ports and the hardware switch unit is designed to receive a data packet at an input, paragraph [0056] describes Precision Time Protocol messages).
Weber fails to teach verifying, based on the validation data, that the network element complies with a vehicle safety requirement.  
However, it is well known in the art, to determine whether a machine and its system in compliance with safety standards, as evidenced by Heber.
Herber discloses 
verifying, based on validation data, that a network element complies with a vehicle safety requirement (paragraph [0078] describes a parameter determination module can be used to implement a safety diagnostic module that is configured to identify functional safety issues of electrical and electronic systems in production automobiles).
  One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Herber for implementing components to ensure the safety of operating a vehicle. The teachings of Herber, when implemented in the Weber system, will allow one of ordinary skill in the art to control a vehicle. One of ordinary skill in the art would be motivated to utilize the teachings of Herber in the Weber system in order to identify a safety condition that relates to the quality of clock information or the health of a PTP clock domain and output a safety related signal that can be used to implement a safety standard (Herber: paragraph [0078]).

As for claim 16, the combined system of Weber and Herber teaches 20wherein verifying that the network element complies with the vehicle-safety requirement comprises verifying an accuracy of one or more time-stamps in the time-protocol packets (Heber: paragraph [0039] describes a sync message is sent from a grandmaster to a bridge and a follow-up message carrying an initial clock time (i.e. timestamp) can subsequently be sent, the bridge then computes a local clock time by adding a propagation delay to the clock time, it then forwards the sync message to another bridge and computes a clock time to transmit a follow-up message to the other bridge).  

As for claim 17258, the , Weber teaches all the limitations set forth above except wherein verifying that a network element complies with a vehicle-safety requirement comprises verifying that a temporal pattern or time-protocol packets matches an expected pattern.
However, it is well known in the art, to calculate frequency offset associated with packets being exchanged between two network components, as evidenced by Herber.
Herber discloses
wherein verifying that a network element complies with a vehicle-safety requirement comprises verifying that a temporal pattern or time-protocol packets matches an expected pattern (paragraph [0048]-[0051] describes the process of calculating frequency offset and phase offset associated with packets being exchanged between two bridges, synchronization information is distributed through a network and used to adjust the clock at a slave device so that the slave clock is synchronized with the grandmaster clock; paragraph [0078] describes the process of synchronizing a slave clock in a time sensitive network that includes multiple PTP clock domains is used to support implementation of a functional safety standard).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Herber for implementing components to ensure the safety of operating a vehicle. The teachings of Herber, when implemented in the Weber system, will allow one of ordinary skill in the art to control a vehicle. One of ordinary skill in the art would be motivated to utilize the teachings of Herber in the Weber system in order to identify a safety condition that relates to the quality of clock information or the health of a PTP clock domain and output a safety related signal that can be used to implement a safety standard (Herber: paragraph [0078]).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 2021/0014257) in view of Herber (US 2020/0280383) further in view of Soryal et al. (US 2021/0389140), hereinafter Soryal.

As for claim 9, the combined system of Weber and Herber teaches wherein the validation processor is configured to verify that the network element complies with the vehicle-safety requirement by verifying one of the factors (Herber: paragraph [0078] describes a safety transition module that identifies transitions between different states for elements of a time sensitive network).
The combined system of Weber and Herber fails to teach wherein one of a factors includes topology of an automotive 5network.  
However, it is well known in the art, to verify topology of a vehicle, as evidenced by Soryal.
Soryal discloses
wherein one of a factors includes topology of an automotive 5network (paragraph [0040] describes a local controller determines the failure/non-compliance of various factors by submitting a request to servers to verify aspects e.g. topology of the request from a vehicle).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Soryal for implementing components to. The teachings of Herber, when implemented in the Weber system, will allow one of ordinary skill in the art to ensure the safety of operating a vehicle. One of ordinary skill in the art would be motivated to utilize the teachings of Soryal in the Weber and Herber system in order to include other factors associated with the electronic system of a vehicle to ensure that the vehicle satisfies all the safety rules, regulations, policies and manufacturer guidelines. 

As for claim 18, the combined system of Weber and Herber teaches wherein verifying that the network element complies with the vehicle-safe ty requirement comprises verifying one of the factors (Herber: paragraph [0078] describes a safety transition module that identifies transitions between different states for elements of a time sensitive network).
The combined system of Weber and Herber fails to teach wherein a value comprises a topology of an automotive network.
However, it is well known in the art, to verify topology of a vehicle, as evidenced by Soryal.
Soryal discloses
wherein one of factors includes topology of an automotive 5network (paragraph [0040] describes a local controller determines the failure/non-compliance of various factors by submitting a request to servers to verify aspects e.g. topology of the request from a vehicle).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Soryal for implementing components to. The teachings of Herber, when implemented in the Weber system, will allow one of ordinary skill in the art to ensure the safety of operating a vehicle. One of ordinary skill in the art would be motivated to utilize the teachings of Soryal in the Weber and Herber system in order to include other factors associated with the electronic system of a vehicle to ensure that the vehicle satisfies all the safety rules, regulations, policies and manufacturer guidelines. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rocha et al. (US 2021/0394770) teach redundant hardware and software architecture for autonomous vehicles
Joos et al. (US 2020/0044937) teach method for monitoring a network for anomalies
Gulati et al. (US 2019/0018408) teach methods for verifying integrity of a sensing system

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013. The examiner can normally be reached M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. T. N/
Examiner, Art Unit 2459



/Backhean Tiv/Primary Examiner, Art Unit 2459